Title: To Benjamin Franklin from S. and J.-H. Delap, 9 May 1778
From: Delap, Samuel,Delap, Jean-Hans
To: Franklin, Benjamin


Sir
Bordeaux 9 May 1778
We take the Liberty of forwarding you inclosed two Letters that have come to our Hands for you.
Two French Vessels have arrived here within these few Days from Charles Town South-Carolina. Do not learn by them there was any thing new. We have the Honor to be with greatest Respect Sir Your most obedient and humble Servants
S & J H. Delap
The Honorable Benjamin Franklin Esqre.
 
Addressed: To / The Honorable Benjamin Franklin / Plenipotentiary from the United States of America / at the Court of / Versailles
Notation: Delap May 9. 1778
